
	
		I
		112th CONGRESS
		1st Session
		H. R. 162
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Simpson
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide for the
		  appointment of additional Federal circuit judges, to divide the Ninth Judicial
		  Circuit of the United States into two judicial circuits, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ninth Circuit Court of Appeals
			 Judgeship and Reorganization Act of 2011.
		2.DefinitionsIn this Act—
			(1)the term
			 former ninth circuit means the ninth judicial circuit of the
			 United States as in existence on the day before the effective date of this
			 Act;
			(2)the term new
			 ninth circuit means the ninth judicial circuit of the United States
			 established by the amendment made by section 3(2)(A); and
			(3)the term
			 twelfth circuit means the twelfth judicial circuit of the United
			 States established by the amendment made by section 3(2)(B).
			3.Number and
			 composition of circuitsSection 41 of title 28, United States Code,
			 is amended—
			(1)in the matter
			 preceding the table, by striking thirteen and inserting
			 fourteen; and
			(2)in the
			 table—
				(A)by striking the
			 item relating to the ninth circuit and inserting the following:
					
						
							
								
									NinthCalifornia,
						Guam, Hawaii, Northern Mariana Islands.
									
								
							
						;
					and(B)by inserting after
			 the item relating to the eleventh circuit the following:
					
						
							
								
									TwelfthAlaska, Arizona,
						Idaho, Montana, Nevada, Oregon, Washington.
									
								
							
						.
				4.Judgeships
			(a)New
			 judgeships
				(1)For former Ninth
			 CircuitThe President shall appoint, by and with the advice and
			 consent of the Senate, 2 additional circuit judges for the former ninth
			 circuit. The official duty station of a judge appointed under this paragraph
			 shall be in Arizona, California, or Nevada.
				(2)For new Ninth
			 CircuitThe President shall appoint, by and with the advice and
			 consent of the Senate, 3 circuit judges for the new ninth circuit. The judges
			 authorized by this paragraph shall not be appointed before January 21,
			 2012.
				(b)Temporary
			 judgeships
				(1)Appointment of
			 judgesThe President shall appoint, by and with the advice and
			 consent of the Senate, 2 additional circuit judges for the former ninth
			 circuit. The official duty station of a judge appointed under this paragraph
			 shall be in Arizona, California, or Nevada.
				(2)Effect of
			 vacanciesThe first 2 vacancies occurring on the new ninth
			 circuit 10 years or more after judges are first confirmed to fill both
			 temporary circuit judgeships created by this subsection shall not be
			 filled.
				(c)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act.
			5.Number of circuit
			 judgesThe table contained in
			 section 44(a) of title 28, United States Code, is amended—
			(1)by striking the
			 item relating to the ninth circuit and inserting the following:
				
					
						
							
								Ninth25
								
							
						
					;
				and(2)by inserting after
			 the item relating to the eleventh circuit the following:
				
					
						
							
								Twelfth9
								
							
						
					.
			6.Places of circuit
			 courtThe table contained in
			 section 48(a) of title 28, United States Code, is amended—
			(1)by striking the
			 item relating to the ninth circuit and inserting the following:
				
					
						
							
								NinthHonolulu, San
						Francisco, Pasadena.
								
							
						
					;
				and(2)by inserting after
			 the item relating to the eleventh circuit the following:
				
					
						
							
								TwelfthPhoenix,
						Seattle.
								
							
						
					.
			7.Assignment of
			 circuit judges
			(a)In
			 generalExcept as provided in
			 subsection (b), each circuit judge of the former ninth circuit who is in
			 regular active service and whose official duty station on the day before the
			 effective date of this Act—
				(1)is in California,
			 Guam, Hawaii, or the Northern Mariana Islands shall be a circuit judge of the
			 new ninth circuit as of such effective date; and
				(2)is in Alaska,
			 Arizona, Idaho, Montana, Nevada, Oregon, or Washington shall be a circuit judge
			 of the twelfth circuit as of such effective date.
				(b)Special rule To
			 ensure statutory distribution of judgesIf the assignment of judges under
			 subsection (a) would result in a number of judges in either the new ninth
			 circuit or the twelfth circuit that exceeds the number provided for that
			 circuit in the table contained in section 44(a) of title 28, United States
			 Code, as amended by section 5 of this Act, then a number of judges accounting
			 for such excess who are the least senior in commission shall be assigned to the
			 other circuit.
			8.Election of
			 assignment by senior judgesEach judge who is a senior circuit judge of
			 the former ninth circuit on the day before the effective date of this Act may
			 elect to be assigned to the new ninth circuit or to the twelfth circuit as of
			 such effective date, and shall notify the Director of the Administrative Office
			 of the United States Courts of such election.
		9.Seniority of
			 judgesThe seniority of each
			 judge—
			(1)who is assigned
			 under section 7, or
			(2)who elects to be
			 assigned under section 8,
			shall run from
			 the date of commission of such judge as a judge of the former ninth
			 circuit.10.Application to
			 casesThe following apply to
			 any case in which, on the day before the effective date of this Act, an appeal
			 or other proceeding has been filed with the former ninth circuit:
			(1)If the matter has
			 been submitted for decision, further proceedings with respect to the matter
			 shall be had in the same manner and with the same effect as if this Act had not
			 been enacted.
			(2)If the matter has
			 not been submitted for decision, the appeal or proceeding, together with the
			 original papers, printed records, and record entries duly certified, shall, by
			 appropriate orders, be transferred to the court to which the matter would have
			 been submitted had this Act been in full force and effect at the time such
			 appeal was taken or other proceeding commenced, and further proceedings with
			 respect to the case shall be had in the same manner and with the same effect as
			 if the appeal or other proceeding had been filed in such court.
			(3)A
			 petition for rehearing or a petition for rehearing en banc in a matter decided
			 before the effective date of this Act, or submitted before the effective date
			 of this Act and decided on or after such effective date as provided in
			 paragraph (1), shall be treated in the same manner and with the same effect as
			 though this Act had not been enacted. If a petition for rehearing en banc is
			 granted, the matter shall be reheard by a court comprised as though this Act
			 had not been enacted.
			11.Temporary
			 assignment of circuit judges between circuitsSection 291 of title 28, United States Code,
			 is amended by adding at the end the following new subsections:
			
				(c)The chief judge of
				the Ninth Circuit may, in the public interest and upon request by the chief
				judge of the Twelfth Circuit, designate and assign temporarily any circuit
				judge of the Ninth Circuit to act as circuit judge in the Twelfth
				Circuit.
				(d)The chief judge of
				the Twelfth Circuit may, in the public interest and upon request by the chief
				judge of the Ninth Circuit, designate and assign temporarily any circuit judge
				of the Twelfth Circuit to act as circuit judge in the Ninth
				Circuit.
				.
		12.Temporary
			 assignment of district judges between circuitsSection 292 of title 28, United States Code,
			 is amended by adding at the end the following new subsections:
			
				(f)The chief judge of
				the Ninth Circuit may in the public interest—
					(1)upon request by
				the chief judge of the Twelfth Circuit, designate and assign one or more
				district judges within the Ninth Circuit to sit upon the Court of Appeals of
				the Twelfth Circuit or a division thereof whenever the business of that court
				so requires; and
					(2)designate and
				assign temporarily any district judge of the Ninth Circuit to hold a district
				court in any district within the Twelfth Circuit.
					(g)The chief judge of
				the Twelfth Circuit may in the public interest—
					(1)upon request by
				the chief judge of the Ninth Circuit, designate and assign one or more district
				judges within the Twelfth Circuit to sit upon the Court of Appeals of the Ninth
				Circuit or a division thereof whenever the business of that court so requires;
				and
					(2)designate and
				assign temporarily any district judge of the Twelfth Circuit to hold a district
				court in any district within the Ninth Circuit.
					(h)Any designation
				and assignment of a judge under subsection (f)(1) or (g)(1) shall be in
				conformity with the rules or orders of the court of appeals of the circuit to
				which the judge is designated and
				assigned.
				.
		13.Administrative
			 coordinationSection 332 of
			 title 28, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(i)Any 2 contiguous
				circuits may jointly carry out such administrative functions and activities as
				the judicial councils of the 2 circuits determine may benefit from coordination
				or
				consolidation.
				.
		14.AdministrationThe United States Court of Appeals for the
			 Ninth Circuit as constituted on the day before the effective date of this Act
			 may take such administrative action as may be required to carry out this Act
			 and the amendments made by this Act. Such court shall cease to exist for
			 administrative purposes upon the expiration of the 2-year period beginning on
			 the effective date of this Act.
		15.Effective
			 dateExcept as provided in
			 section 4(c), this Act and the amendments made by this Act shall take effect on
			 the first day of the first fiscal year that begins after the expiration of the
			 9-month period beginning on the first date on which 5 of the judges authorized
			 to be appointed under section 4 have been confirmed by the United States
			 Senate.
		16.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act, including funds for additional court facilities.
		
